Case 19-10423-JDW          Doc 17   Filed 04/10/19 Entered 04/10/19 15:35:00          Desc Main
                                    Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF MISSISSIPPI

   IN RE: JIMMY LOIS KING                                      CHAPTER 13


   DEBTOR                                                      CASE NO. 19-10423 JDW

                       OBJECTION TO PROOF OF CLAIM
            FILED BY INTERNAL REVENUE SERVICE [ CLAIM NO. 12-1]

          COMES NOW, the above-named Debtor, by and through her attorney of record

   in this case, and objects to the Proof of Claim filed by Internal Revenue Service

   (“Creditor”). In support thereof, would show unto the Court the following:

          1.      Creditor filed its proof of claim (Clm. # 12-1) in the amount of $7,057.62.

          2.      The claim contains estimated amounts for priority taxes in the 2017 tax

                  year, and indicates the return for that year is under audit. However, the

                  Debtor would state the return is correct, and the claim should be

                  disallowed.

          3.      The Creditor should amend its claim or the claim should be disallowed as

                  filed.

          4.      Other grounds to be shown at the hearing.

          WHEREFORE, the Debtor prays this Court will sustain this Objection to Proof

   of Claim at the hearing hereon, and the claim be disallowed, and for such other, further

   and general relief to which the Debtor may be entitled.

          This the 10th day of April, 2019.

                                                        /s/Robert H. Lomenick
                                                        KAREN B. SCHNELLER
                                                        ROBERT H. LOMENICK
                                                        SCHNELLER & LOMENICK, PA
                                                        Attorneys at Law
                                                        Post Office Box 417
                                                        Holly Springs, MS 38635
                                                        662-252-3224
                                                        rlomenick@gmail.com
Case 19-10423-JDW       Doc 17    Filed 04/10/19 Entered 04/10/19 15:35:00           Desc Main
                                  Document     Page 2 of 3




                            UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF MISSISSIPPI

   IN RE: JIMMY LOIS KING                                      CHAPTER 13

   DEBTOR                                                      CASE NO. 19-10423 JDW

                          NOTICE OF OBJECTION TO CLAIM

          YOU ARE HEREBY NOTIFIED that an objection to your claim has been filed

   in the above referenced bankruptcy case. Your claim may be reduced, modified, or

   eliminated. If you do not want the Court to eliminate or change your claim, a written

   response to the attached objection to claim must be filed with:

   Clerk, U.S. Bankruptcy Court
   Northern District of Mississippi
   703 Hwy 145 North
   Aberdeen, MS 39730

   and a copy must be served on the undersigned Debtor(s)’ attorney and the Chapter 13

   trustee on or before thirty (30) days from the date of this notice. In the event a written

   response is filed, the court will notify you of the date, time and place of the hearing

   thereon.

   DATED: April 10, 2019

   CHAPTER 13 STANDING TRUSTEE:
   Ms. Locke D. Barkley
   Chapter 13 Trustee
   6360 I-55 North, Suite 140
   Jackson, MS 39211
                              /s/Robert H. Lomenick
                              KAREN B. SCHNELLER, MSB 6558
                              ROBERT H. LOMENICK, JR., MSB 104186
                              SCHNELLER & LOMENICK, P.A.
                              126 NORTH SPRING STREET
                              POST OFFICE BOX 417
                              HOLLY SPRINGS, MS 38635
                              662-252-3224/karen.schneller@gmail.com
                                         rlomenick@gmail.com
Case 19-10423-JDW       Doc 17    Filed 04/10/19 Entered 04/10/19 15:35:00           Desc Main
                                  Document     Page 3 of 3




                                 CERTIFICATE OF SERVICE

             I, Karen B. Schneller/Robert H Lomenick, attorney for the Debtor, hereby
   certify that a copy of the foregoing Objection to Proof Of Claim and the Notice to
   Objection to Claim has this day been served upon the Chapter 13 Trustee, the U.S.
   Trustee and Internal Revenue Service, either by electronic means or by United States
   Mail.

   Internal Revenue Service
   P.O. Box 7346
   Philadelphia, PA 19101-7346

   Internal Revenue Service
   c/o Office of U.S. Attorney
   900 Jefferson Avenue
   Oxford, MS 38655

   Office of the United States Attorney General
   U.S. Dept. Of Justice
   950 Pennsylvania Ave, NW
   Washington, DC 20530

   Locke Barkley, via ECF

   Office of U.S. Trustee, via ECF

            This the 10th day of April, 2019.

                                                /s/Robert H Lomenick
                                                KAREN B. SCHNELLER
                                                ROBERT H. LOMENICK
